DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claim 1, in addition to other limitations in the claim, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: light exit areas having a higher light transmissivity than the light transmissive regions, said light transmissive regions exhibiting isotropic luminance and light exit areas exhibiting anisotropic luminance when illuminated by said light sources, a light source is visible to an observer only when a light exit area is in alignment with a light source and an observer's eye, the controller further is adapted to adjust the luminous output intensity of at least some of the light sources outside said selection as a function of the number of light sources in said selection during said mode of operation to compensate for increases in the luminous output intensity of the light sources in said selection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Konin-Klijke Philips Electronics N.V. (WO 2009/090596 A1) is closes reference which discloses a lighting device comprising: a light mixing chamber at least partially delimited by a first surface of a back panel carrying a plurality of light sources spatially distributed across the first surface and by a second surface of a front panel arranged to be illuminated by the light sources, the second surface comprising light transmissive regions delimiting light exit areas having a higher light transmissivity than the light transmissive regions, the light transmissive regions exhibiting anisotropic luminance and light exit areas exhibiting isotropic luminance when illuminated by the light sources, a controller adapted to individually control the light sources and having a mode of operation in which the controller is adapted to vary the luminous output of a selection of the light sources as a function of time such that the anisotropic luminance of the light transmissive regions is time-independent and the isotropic luminance of at least some of the light exit areas is time-dependent during said mode; but does not disclose a light source is visible to an observer only when a light exit area is in alignment with a light source and an observer's eye and that the controller further is adapted to adjust the luminous output intensity of at least some of the light sources outside said selection as a function of the number of light sources in said selection during said mode of operation to compensate for increases in the luminous output intensity of the light sources in said selection.


Hinrichs (2014/0252987) discloses a lighting device comprising: a light mixing chamber at least partially delimited by a first surface of a back panel carrying a plurality of light sources spatially distributed across the first surface and by a second surface of a front panel arranged to be illuminated by the light sources, the second surface comprising light transmissive regions delimiting light exit with a non-diffusing region having a higher light transmissivity than the light diffusing regions, a controller adapted to individually control the light sources and having a mode of operation in which the controller is adapted to vary the luminous output by merging two independent groups of light beams; but does not disclose the allowable subject matter described above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        3/22/22